            Case 1:13-cr-00498-CCB Document 81 Filed 06/11/20 Page 1 of 1


                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                 *
                                         *
       v.                                * Criminal No. CCB-13-0498
                                         * Civil No. CCB-16-1631
BRYANT SMITH                             *
                                       *******
                                MEMORANDUM AND ORDER

       Now pending is Bryant Smith’s motion to vacate judgment under 28 U.S.C. § 2255 (ECF

70), and defense counsel’s motion to withdraw as attorney (ECF 80). Smith pled guilty to one count

of Hobbs Act robbery in violation of 18 U.S.C. § 1951(a) & 2, and one count of using a firearm

during and in relation to a “crime of violence” in violation of 18 U.S.C. § 924(c). (ECF 63). The

Hobbs Act robbery constituted the underlying “crime of violence” for the § 924(c) conviction.

       On May 26, 2016, Smith filed a motion to vacate judgment, arguing that the Hobbs Act

robbery no longer qualified as a “crime of violence” in light of the Supreme Court’s decisions in

Johnson v. United States, 135 S. Ct. 2551 (2015), and Sessions v. Dimaya, 138 S. Ct. 1204 (2018).

But after Smith filed his motion, the Fourth Circuit held in United States v. Mathis that a Hobbs Act

robbery constitutes a “crime of violence” under § 924(c)’s “force clause.” 932 F.3d 242, 266 (4th

Cir. 2019). Smith’s argument that his conviction for Hobbs Act robbery does not qualify as a “crime

of violence” has thus been foreclosed by Mathis.

       Accordingly, the motion to vacate judgment (ECF 70) is DENIED and no certificate of

appealability is issued. The motion to withdraw as attorney (ECF 80) is GRANTED. The Clerk

shall SEND a copy of this Memorandum and Order to Smith and counsel of record. The Clerk shall

CLOSE the associated civil case, CCB-16-1631.

       So Ordered this    11th day of June, 2020.

                                             _________/S/___________________
                                             Catherine C. Blake
                                             United States District Judge
